Dismissed and Memorandum Opinion filed July 24, 2003








Dismissed and Memorandum Opinion filed July 24, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00604-CR
____________
 
WILLIE LEE PROFIT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 208th District Court
Harris County, Texas
Trial
Court Cause No. 916,612
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of possession
of, with the intent to deliver, between four and 200 grams of cocaine.  On April 15, 2003, the trial court sentenced
appellant to confinement for twenty-five years in the Institutional Division of
the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because the trial court certified that
appellant has waived his right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant has waived the right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 24, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App. P. 47.2(b).